Case 6:18-cv-06897-|\/|AT-.]WF Document 1 Filed 12/07/18 Page 1 of 4

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF NEW YORK
_________________________________________ X

MICHAEL LUPO,

Plaintiff, Civil Action No.:

- against -
NOTICE OF REMOVAL
AMF BOWLING CENTERS, INC.,

Defendant.
----------------------------------------- X

TO: THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR

THE WESTERN DISTRICT OF NEW YORK

Defendant-Petitioner AMF Bowling Centers, Inc. (“Defendant-Petitioner") by and through

its counsel of record, WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP, submits

this Notice of Removal in accordance with 28 U.S.C. §§ 1332, 1441, and 1446, and the United

States District Court for the Western District of New York Local Rule of Civil Procedure 81, and

respectfully includes the following statements:

l. On or about April 30, 2018, the Plaintiff Michael Lupo (“Plaintift”), filed a Summons and

Complaint in the Supreme Court of the State of New York, County of Monroe styled as

Michael Luoo v. AMF Bowling Centers. ].nc-. bearing Index Number E2018003013 (“State

Action”).

2. As asserted in the Complaint, Plaintiff seeks damages arising out of alleged personal

injuries sustained in a slip and fall accident purportedly occurring on a certain premises

owned and/or operated by the Defendant-Petitioner. The Plaintist ad damnum demands

a judgment awarding damages in the amount of four-hundred thousand dollars

($400,000.00). Accordingly, the amount in controversy in this suit is in excess, exclusive

of interest and costs, of seventy-five thousand dollars ($75,00().00).

7358408v.l

Case 6:18-cv-06897-|\/|AT-.]WF Document 1 Filed 12/07/18 Page 2 of 4

3. There is complete diversity of citizenship pursuant to 28 U.S.C. § 1332. The citizenship
of the parties is as follows:

a. Plaintiff is now, and was at the time said action was commenced, a resident and
domiciliary of the State of New York residing, upon information and belief, at
106 Cranbrook Ter. Webster, New York in Monroe County, New York;

b. Defendant-Petitioner was and continues to be a corporation organized and
existing under the laws of the State of Virginia, having its principal place of
business in Virginia 7313 Bell Creek Road Mechanicsville,
Virginia. Accordingly, Defendant-Petitioner is a citizen of the State of

Virginia. §§ 28 U.S.C. § 1332(0)(1)

4. The State Action was commenced against Defendant-Petitioner on or about April 30, 2018
with service perfected on Defendant-Petitioner on or about June 1, 2018.

5. On or about July 24, 2018, Defendant-Petitioner served a verified Answer and Affinnative
Defenses, along with a Notice of Deposition and Demand for Ad Damnum.] The Plaintiff
failed and/or refused to timely file a response to the Demand for Aa' Damnum. As such, on
October 5, 2018 Defendant-Petitioner served a Notice of Motion to Compel Plaintiff’ s
response to Defendant-Petitioner’s Demand for Ad Damnum. On the eve of Defendant-
Petitioner’s hearing concerning its Motion to Compel, Plaintiff’s counsel responded to
Defendant-Petitioner’s Demand for Ad Damnum by way of correspondence dated
November 28, 2018, annexed hereto as Exhibit A, demanding an amount which exceeds
the jurisdictional limits of all lower Courts, including the minimum amount for bringing

an action in the United States District Court.

 

’ Plaintiff’s counsel agreed to a stipulation extending Defendant-Petitioner’s time to tile responsive pleadings in the
State Court proceeding

7358408V.l

Case 6:18-cv-06897-|\/|AT-.]WF Document 1 Filed 12/07/18 Page 3 of 4

6. This Notice of Removal to the United States District Court for the Western District of New
York, dated December 7, 2018, is timely filed pursuant to 28 U.S.C. § 1446(b)(3) on the
grounds and to the extent that Defendant-Petitioner filed its Notice of Removal within 30-
days of receipt of Plaintiff s November 28, 2018 correspondence asserting an amount in
controversy in excess of seventy-five thousand dollars ($75,000.00).

7. Said action is one of which the District Courts of the United States have original
jurisdiction under 28 U.S.C. § 1332 and 28 U.S.C. § 1441. There is complete diversity of
citizenship between the Plaintiff and Defendant-Petitioner.

8. Written filing of this Motion will be given to the Plaintiff promptly after the filing of this
Motion, as required by law.

9. A true and correct copy of this Motion will be filed with the Clerk of` the Supreme Court
of the State of New York, Monroe County promptly after the filing of this Motion, as
required by law.

10. Attached to this Motion, and by reference made a part hereof, is an index identifying each
document filed and/ or served in the State Action, annexed hereto as Exhibit B, along with
true and correct copies of all documents filed and/or served in the State Action as required
by United States District Court for the Western District of New York Local Rule of Civil
Procedure 81, annexed hereto as Exhibit C.

11. By filing this Notice of Removal, Defendant-Petitioner does not waive any defense which
may be available to them, specifically including, but not limited to, their right to contest in
personam jurisdiction over the Defendant-Petitioner, improper service of process upon the
petitioner, and the absence of venue in this Court or in the court from which the action has

been removed.

73 58408v.1

Case 6:18-cv-06897-|\/|AT-.]WF Document 1 Filed 12/07/18 Page 4 of 4

WHEREFORE, Defendant-Petitioners pray that this action proceed in this Court as an

action properly removed thereto.

Dated: White Plains, New York
December 7, 2018

Yours, etc.

WILSON, ELSER, MOSKOYIJ\Z_ AN & DICKER LLP
By:

chrisiirih A. Marshall

Attomeys for Defendants

AMF BOWLING CENTERS, INC.
1133 Westchester Avenue

White Plains, New York 10604
(914) 323-7000

File No. 11033.00156

TO: THOMAS J. RZEPKA, PLLC
28 E. Main Street, Suite 900
Rochester, New York 14614

7358408v.l

